      Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                               08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                             MEMORANDUM & ORDER




LORETTA A. PRESKA, Senior United States District Judge:

      Before the Court are various letters submitted by Claimants

the Alavi Foundation of New York (“Alavi”) and the 650 Fifth Avenue

Company (the “Partnership” and, together, “Claimants”) and by the

Government concerning an eventual hearing--to be held pursuant to

18   U.S.C.   §   985(d)(1)(B)(i)--on     whether    the   Government    has

probable cause to seize rental income generated by the operation

of   Claimants’    building    located    at   650   Fifth   Avenue      (the

“Building”).      (See Claimants’ Letter re: Probable Cause Hearing

(“Claimants’ July 14 Letter), dated July 14, 2020 [dkt. no. 2293];

Government’s Response to Claimants’ July 14 Letter (“Govt. July 21

Letter”), dated July 21, 2020 [dkt. no. 2294]; Claimants’ Reply to

Government’s July 21 Letter (“Claimants’ July 27 Reply”), dated

July 27, 2020 [dkt. no. 2295].)      Both Claimants and the Government

agree that such a hearing shall take place, meaning the Court need

only determine the scope of that hearing.




                                     1
         Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 2 of 11



    I.     BACKGROUND

         18 U.S.C. § 985(d)(1)(B) describes two mechanisms that the

Government may use to effectuate a seizure of real property1 prior

to the entry of an order of forfeiture.                Once the Government

notifies the Court that it intends to seize real property prior to

trial, see 18 U.S.C. § 985(d)(1)(A), the court may:

         (i)     issue[] a notice of application for warrant, cause[]
                 the notice to be served on the property owner and
                 posted on the property, and conduct[] a hearing in
                 which the property owner has a meaningful opportunity
                 to be heard; or

         (ii)    make[] an ex parte determination that there is
                 probable cause for the forfeiture and that there are
                 exigent circumstances that permit the Government to
                 seize the property without prior notice and an
                 opportunity for the property owner to be heard.


See id. §§ 985(d)(1)(B)(i)-(ii).            Here, the Government originally

sought to proceed under subsection (ii) of § 985(d)(1)(B) by

submitting to the Court an ex parte application for a restraining

order against the Building and the rental income generated by its

operation.2       After some procedural jockeying, the Court--on the

consent of the parties--has elected to consider that application




1 On February 13, 2020, the Court found that the rental income
generated by the Building “constitutes an interest in real property
subject to the limitations set forth in 18 U.S.C. § 985.” (See
dkt. no. 2191.)
2 The Court converted that application to a motion on notice and

provided Claimants an opportunity to respond to the Government’s
application. (See dkt. nos. 2196, 2200-01, 2205-06, 2214-15.)

                                        2
       Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 3 of 11



“pursuant to 18 U.S.C. § 985(d)(1)(B)(i).” (See Order re: Hearing,

dated July 28, 2020 [dkt. no. 2292] at ¶ 2.)            The Court thus is

required to provide Claimants with a “meaningful opportunity to be

heard” prior to ruling on the Government’s application.

       Naturally,    Claimants   and    the   Government   have   differing

conceptions of what a “meaningful opportunity to be heard” entails

in this context.       Claimants request an evidentiary hearing that

allows them “to challenge the Government’s evidence,” to “present

evidence of their own,” to put on witness testimony, and “to

present affirmative defenses.”         (See Claimants’ July 14 Letter at

2.)3   In connection with these requests, Claimants have supplied

the Court with a list of witnesses that they propose to call at

the hearing and a list of Government witnesses that they seek to

cross-examine.      (See id. at 3-5.)4 The Government argues that such


3 The parties appear to agree on the general purpose of the hearing.
As discussed above, subsection (i) of § 985(d)(1)(B) specifically
requires that a property owner receive “a meaningful opportunity
to be heard” prior to any pretrial seizure of real property. Here,
both parties contemplate that such a “meaningful opportunity”
requires that (1) the Government present evidence to establish
probable cause and (2) Claimants have an opportunity to dispute
that evidence. (See Claimants’ July 14 Letter (“At the upcoming
hearing, the Government will bear the burden of establishing
probable cause . . .”); see also Govt. July 21 Letter at 1.) The
Government, for its part, is prepared to rest on the evidence and
arguments submitted in connection with its original ex parte
application for a restraining order. (See Govt. July 21 Letter at
1.)
4 Claimants also contend that they are entitled to discovery on a

variety of issues, including discovery related to their statute of

                               (Footnote continues on following page.)
                                       3
     Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 4 of 11



a hearing is not necessary given “[t]he parties already have

submitted    extensive       written   briefing,       voluminous     documentary

evidence, and excerpts of testimony in connection with the [the

application for a restraining order].”            (See Govt. July 21 Letter

at 1.) The Government has no objection to Claimants’ supplementing

their written submissions opposing the Government’s application

with affidavits from affirmative witnesses but suggests that live

testimony     or    otherwise    permitting      the    cross-examination        of

witnesses    would     “improperly     convert    proceedings        intended    to

provide    Claimants    a    ‘meaningful    opportunity’        to   contest    the

Government’s showing of probable cause . . . into a ‘dress-

rehearsal for trial.’”        (Id. at 2 (quoting United States v. Walsh,

712 F.3d 119, 125 (2d Cir. 2013).)

  II.     DISCUSSION

     What constitutes a “meaningful opportunity” under 18 U.S.C.

§ 985(d)(1)(B)(i) is a constitutional question as much as it is a

statutory    one.      See   Mathews   v.   Eldridge,     424    U.S.   319,    333

(1976)(“The    fundamental       requirement     of     due   process    is     the

opportunity to be heard ‘at a meaningful time and in a meaningful

manner.’”)(quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).



limitations defense that the Court of Appeals has ordered the
Government to produce, prior to the hearing. (See, e.g., Claimants’
July 14 Letter at 5; Claimants’ July 27 Letter at 2.) Claimants,
however, have not provided any precedent supporting the
proposition that the parties are required to exchange discovery
prior to a judicial determination of probable cause.
                                        4
        Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 5 of 11



As a concept, however, “due process is flexible and calls for such

procedural      protections       as   the        particular    situation    demands.”

Francis v. Fiacco, 942 F.3d 126, 141-42 (2d Cir. 2019) (quoting

Morrissey     v.    Brewer,     408    U.S.       471,   481    (1972)).      Thus,      in

determining the “specific dictates” of due process the Court

considers three factors: “[f]irst, the private interest that will

be   affected      by    the   official       action;    second,    the    risk     of   an

erroneous deprivation of such interest through the procedures

used, and the probable value, if any, of additional or substitute

procedural safeguards; and finally, the Government's interest,

including the function involved and the fiscal and administrative

burdens that the additional or substitute procedural requirement

would entail.”          Mathews, 424 U.S. at 334-35.

      Generally, courts balance the Mathews factors retroactively,

i.e.,    to   determine        whether    procedures         already     afforded    were

adequate for due process purposes. Here, however, in light of the

parties’ disagreement over the scope of the procedures required at

the eventual probable cause hearing, the Court will apply them

prospectively.          An analysis of all three factors leads the Court

to conclude that a more limited hearing is appropriate in this

context.

      The first factor--the private interest at stake--does not

counsel     strongly      in   favor     of    the    more     fulsome    hearing    that

Claimants request.             Claimants cite two decisions, the Supreme

                                              5
        Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 6 of 11



Court’s ruling in United States v. James Daniel Good, 510 U.S. 43

(1993), and the Eastern District of New York’s decision in United

States v. Leasehold Interest in 121 Nostrand Ave., Apartment 1-C,

Brooklyn,     N.Y.,         760    F.    Supp.    1015      (E.D.N.Y.    1991),      for    the

proposition that the hearing must allow them “to put on evidence,

including witness testimony, and to present affirmative defenses.”

Both James Daniel Good and Nostrand Ave., however, involved the

forfeiture        of    a    residence,       and     for    due    process     purposes      a

“claimant’s freedom from governmental intrusion in his home” has

“long     been         recognized        to   ‘merit[]        special      constitutional

protection.’”           U.S. v. 141st Street Corp. by Hersh, 911 F.2d 870,

874-75 (2d Cir. 1990)(quoting U.S. v. Premises and Real Property

at 4492 South Livonia Road, Livonia, N.Y., 889 F.2d 1258, 1264 (2d

Cir. 1989).            By contrast, the instant dispute relates to the

seizure      of    commercial           property,     most     notably     rental     income

generated by the Building.                While Claimants’ commercial interests

are     by    no        means      “insubstantial,”           those      interests         have

“traditionally has not occupied the same privileged place as the

home.” Id.

      The second factor--the risk of erroneous deprivation by a

certain set of procedures and the potential value of additional

procedure--also             does   not    weigh      strongly      in   favor   of   a     more

extensive proceeding.              The Court of Appeals has acknowledged that

even “an ex parte probable cause determination before a judicial

                                                 6
        Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 7 of 11



officer reduces the possibility of an erroneous deprivation.”                              See

Livonia, 889 F.2d at 1265.           18 U.S.C. § 985 recognizes this fact

by permitting the Government to establish probable cause for

forfeiture through an ex parte submission to the Court that also

demonstrates       exigent      circumstances.             See     18    U.S.C.      §     985

(d)(1)(B)(ii).         And indeed, as discussed above, see supra at 2,

the Government sought to demonstrate probable cause through such

an ex parte submission before the Court--operating in part on the

principle that “preseizure notice and an opportunity to be heard

would     certainly     further     minimize         [the]       risk    [of    erroneous

deprivation],”         Livonia,     889       F.2d     at        165--converted            the

Government’s application to a motion on notice that would give

Claimants     an   opportunity      to    be   heard        in     opposition        to    the

Government’s submission prior to any seizure.

      With further respect to the marginal benefit of additional

procedures,     Claimants       request   leave       to    cross       examine      various

witnesses on issues that the Court finds “are largely unrelated to

the     Government’s     showing     of   probable           cause”      and   touch        on

“collateral or irrelevant areas.”               (Govt. July 21 Letter at 3.)

As the Government points out, “[t]he purpose of the probable-cause

proceedings is much narrower than the purpose of trial,” in that

the sole purpose of such a proceeding is for the Government to

demonstrate     that    “probable     cause     exists        to    believe     that       the

restrained     assets     are     properly     forfeitable          under      the       civil

                                          7
     Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 8 of 11



forfeiture statute.” (Govt. July 21 Letter at 3 (quoting United

States v. Bonventre, 720 F.3d 126, 132 (2d Cir. 2013).)                 Here,

Claimants seek to cross-examine various witnesses on issues such

as their purported anti-Muslim bias, their business dealings with

Alavi, their financial interest in the forfeiture action, their

degree of exposure to evidence unconstitutionally seized from the

Alavi offices, and Claimants’ statute of limitations defense--that

is, issues that will be important at trial but nonetheless far

afield from the narrower issue of probable cause. Thus, the Court

finds that the cross-examination requested by Claimants would be

of little utility given the nature of the probable cause hearing.5

     Notwithstanding    the   above,    the   Court   acknowledges      that

certain testimony related to Claimants’ innocent ownership defense

could be probative on probable cause.         Claimants have requested

leave to call two witnesses--Hassan Hassani and Ali Dabiran, former

Alavi board members--for affirmative testimony to support that

defense.   (Claimants’ July 14 Letter at 3.)          Claimants will be

permitted to submit supplemental affidavits from Mr. Hassani and

Mr. Dabiran, and the Government will be permitted to respond.

After the Court reviews those affidavits and the Government’s



5 The Court also notes that other circuits have found that a
traditional “summary judgment hearing before [a] magistrate judge”
meets James Daniel Good’s requirement of an adversarial hearing
prior to seizure of real property. See United States v. Marsh,
105 F.3d 927, 931 (4th Cir. 1997).
                                    8
      Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 9 of 11



response, the Court will promptly determine whether additional

live testimony from those witnesses will be necessary.

      The final factor--the Government's interest, including the

function involved and the fiscal and administrative burdens that

the additional or substitute procedural requirement would entail

--weighs against the full-blown evidentiary hearing that Claimants

request. Here, Claimants have essentially asked this Court to

require the Government to slog through two trials--one to establish

probable cause to restrain the Building’s rental income and one to

prove its claims.         While the Court previously ruled that the

Government may not “short circuit the requirements of due process”

in restraining the Building’s rental income without notice and an

opportunity to be heard, (dkt. no. 2197 at 18-19), that ruling

does not require the pendulum to swing entirely in the opposite

direction.     Allowing a preliminary determination of probable cause

to   balloon   into   a   trial-like    proceeding      would   undermine   the

Government’s    strong    interest     in   efficient    enforcement   of   the

forfeiture laws.6


6 The Court of Appeals has previously noted that the Government’s
interest in obtaining pre-notice seizure of real property is “the
narrow one of obtaining pre-notice seizure of a fixed item like a
home, not the broad interest of enforcing [laws allowing for
forfeiture of property], since the latter will also be served by
forfeiture after an adversary proceeding.” See U.S. v. All Assets
of Statewide Auto Parts, Inc., 971 F.2d 896, 903 (2d Cir. 1992)
(quoting Livonia, 889 F.2d at 1265). Given the parties’ agreement

                              (Footnote continues on following page.)
                                       9
    Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 10 of 11



  III. CONCLUSION

     For the reasons set forth above, with respect to the probable

cause hearing, it is hereby ordered that, pending further order of

the Court:

     1. The hearing will commence at 10:30 a.m. on October 5, 2020,
        in Courtroom 12A at 500 Pearl Street, New York, NY, and,
        if necessary, at 10:00 a.m. on October 6, 2020.

     2. At the hearing, the Government may rely on the evidence
        and arguments submitted in connection with its pending
        motion for a restraining order concerning the rental income
        generated by the operation of the Building to establish
        probable cause. (See dkt. nos. 2200-01, 2214-15.)

     3. Claimants may rely on evidence and arguments submitted in
        connection with their opposition to the Government’s
        application for a restraining order. (See dkt. nos. 2205-
        06.)

     4. In addition, Claimants may submit supplemental affidavits
        from the two affirmative witnesses discussed in their
        letters, Hassan Hassani and Ali Dabiran, in support of
        their innocent owner defense, no later than August 28,
        2020. The Government may respond no later than September
        4, 2020. The Court will determine promptly whether live
        testimony from Mr. Hassani and Mr. Dabiran will be
        permitted at the hearing.

     5. The Government will not be required to produce additional
        discovery related to Claimants’ defenses in advance of the
        hearing. (See supra at 3-4 n.4.)

SO ORDERED.

Dated:    New York, New York
          August 12, 2020




that such an adversary proceeding will in fact take place, the
Government’s broader interest in efficient enforcement of the
forfeiture laws takes on increased prominence in the Court’s
Mathews analysis.
                                   10
Case 1:08-cv-10934-LAP Document 2302 Filed 08/12/20 Page 11 of 11



                       __________________________________
                       LORETTA A. PRESKA
                       Senior United States District Judge




                               11
